

EXHIBIT 10.6
REMY INTERNATIONAL, INC.


OMNIBUS INCENTIVE PLAN


Notice of Stock Option Grant for Directors


You (the “Optionee”) have been granted the following option to purchase Class A
Common Stock of Remy International, Inc. (the “Company”), par value $0.0001 per
share (“Share”), pursuant to the Remy International, Inc. Omnibus Incentive Plan
(the “Plan”):


Name of Optionee:
 
Total Number of Shares Subject to Option:
 
Type of Option:
 
Exercise Price Per Share:
 
Effective Date of Grant:
 
Vesting Schedule:
Subject to the terms of the Plan and the Stock Option Agreement attached hereto,
the right to exercise this Option shall vest with respect to one-half of the
total number of Shares subject to this Option on each anniversary of the
Effective Date of the grant.
Expiration Date:
7th Anniversary of Effective Date of Grant


The Option is subject to earlier expiration, as provided in Section 3(b) of the
attached Stock Option Agreement.





By your electronic acceptance/signature, you agree and acknowledge that this
Option is granted under and governed by the terms and conditions of the Plan and
the attached Stock Option Agreement, which are incorporated herein by reference,
and that you have been provided with a copy of the Plan and Stock Option
Agreement.


Grantee:
Remy International, Inc.
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
Date:
 
 
Date:
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




-1-

--------------------------------------------------------------------------------



REMY INTERNATIONAL, INC.
OMNIBUS INCENTIVE PLAN


Stock Option Agreement for Directors


SECTION 1.GRANT OF OPTION.


(a)    Option. On the terms and conditions set forth in the Notice of Stock
Option Grant, which is incorporated by reference, and this Stock Option
Agreement (the “Agreement”), the Company grants to the Optionee on the Effective
Date of Grant the Option to purchase at the Exercise Price the number of Shares
set forth in the Notice of Stock Option Grant.


(b)    Plan and Defined Terms. The Option is granted pursuant to the Plan. All
terms, provisions, and conditions applicable to the Option set forth in the Plan
and not set forth herein are hereby incorporated by reference herein. To the
extent any provision hereof is inconsistent with a provision of the Plan, the
provisions of the Plan will govern. All capitalized terms that are used in the
Notice of Stock Option Grant or this Agreement and not otherwise defined therein
or herein shall have the meanings ascribed to them in the Plan.


SECTION 2.    RIGHT TO EXERCISE.
The Option hereby granted shall be exercised by written notice to the Committee,
specifying the number of Shares the Optionee desires to purchase together with
provision for payment of the Exercise Price. Subject to such limitations as the
Committee may impose (including prohibition of one more of the following payment
methods), payment of the Exercise Price may be made by (a) check payable to the
order of the Company, for an amount in United States dollars equal to the
aggregate Exercise Price of such Shares, (b) by tendering to the Company Shares
having an aggregate Fair Market Value (as of the trading date immediately
preceding the date of exercise) equal to such Exercise Price, (c) by
broker-assisted exercise, or (d) by a combination of such methods. The Company
may require the Optionee to furnish or execute such other documents as the
Company shall reasonably deem necessary (i) to evidence such exercise and (ii)
to comply with or satisfy the requirements of the Securities Act of 1933, as
amended, the Exchange Act, applicable state or non-U.S. securities laws or any
other law.
SECTION 3.    TERM AND EXPIRATION.


(a)    Basic Term. Subject to earlier termination pursuant to the terms hereof,
the Option shall expire on the expiration date set forth in the Notice of Stock
Option Grant.


(b)    Termination of Service. If the Optionee’s service as a Director is
terminated or discontinued, the Option shall expire on the earliest of the
following occasions:


(i)    The expiration date set forth in the Notice of Stock Option Grant;


(ii)    The date three months following the termination of the Optionee’s
employment or service for any reason other than death or Disability;

-2-

--------------------------------------------------------------------------------





(iii)    The date one year following the termination of the Optionee’s
employment or service due to death or Disability; or


(iv)    The date of termination of the Optionee’s service for Cause.


The Optionee may exercise all or part of this Option at any time before its
expiration under the preceding sentence, but, subject to the following sentence,
only to the extent that the Option had become vested in accordance with the
terms of the Notice of Stock Option Grant or this Agreement before the
Optionee’s employment or service terminated. When the Optionee’s employment or
service terminates, this Option shall expire immediately with respect to the
number of Shares for which the Option is not yet vested. If the Optionee dies
after termination of employment or service, but before the expiration of the
Option, all or part of this Option may be exercised (prior to expiration) by the
personal representative of the Optionee or by any person who has acquired this
Option directly from the Optionee by will, bequest or inheritance, but only to
the extent that the Option was vested and exercisable upon termination of the
Optionee’s employment or service.
Upon a Change in Control, all unvested Options on the effective date of such
Change in Control shall vest.
(c)    Definition of “Cause.” The term “Cause” shall mean (i) the willful
engaging by the Optionee in misconduct that is demonstrably injurious to the
Company or any Parent or Subsidiary (monetarily or otherwise), (ii) the
Optionee’s conviction of, or pleading guilty or nolo contendere to, a felony
involving moral turpitude, or (iii) the Optionee’s violation of any
confidentiality, non-solicitation, or non-competition covenant to which the
Optionee is subject.


(d)    Definition of “Disability.” The term “Disability” shall mean the
inability to perform the Grantee’s duties as a Director due to a physical or
mental illness for a period of at least six (6) months as determined in the sole
discretion of the majority of the members (excluding Grantee) of the Board.


SECTION 4.    TRANSFERABILITY OF OPTION.


(a)    Generally. Except as provided in Section 4(b) herein, the Option shall
not be transferable by the Optionee other than by will or the laws of descent
and distribution, and the Option shall be exercisable during the Optionee’s
lifetime only by the Optionee or on his or her behalf by the Optionee's guardian
or legal representative.


(b)    Transfers to Family Members. Notwithstanding Section 4(a) herein, if the
Option is a Nonqualified Stock Option, the Optionee may transfer the Option for
no consideration to or for the benefit of a Family Member, subject to such
limits as the Committee may establish, and the transferee shall remain subject
to all the terms and conditions applicable to the Option.


(c)    Definition of “Family Member.” For purposes of this Agreement, the term
“Family Member” shall mean any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law of
the Optionee (including adoptive relationships), any person

-3-

--------------------------------------------------------------------------------



sharing the same household as the Optionee (other than a tenant or employee), a
trust in which the above persons have more than fifty percent of the beneficial
interests, a foundation in which the Optionee or the above persons control the
management of assets, and any other entity in which the Optionee or the above
persons own more than fifty percent of the voting interests.


SECTION 5.    MISCELLANEOUS PROVISIONS.


(a)    Acknowledgements. The Optionee hereby acknowledges that he or she has
read and understands the terms of the Plan and this Agreement, and agrees to be
bound by their respective terms and conditions. The Optionee acknowledges that
there may be tax consequences upon the exercise or transfer of the Option and
that the Optionee should consult an independent tax advisor prior to any
exercise or transfer of the Option.


(b)    Tax Withholding. Pursuant to the Plan, the Committee shall have the power
and the right to deduct or withhold, or require the Optionee to remit to the
Company, an amount sufficient to satisfy any federal, state and local taxes
(including the Optionee’s FICA obligations) required by law to be withheld with
respect to this Option. The Committee may condition the delivery of Shares upon
the Optionee’s satisfaction of such withholding obligations. The Optionee may
elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including the Optionee’s FICA taxes) that could be imposed on the
transaction, and, to the extent the Committee so permits, amounts in excess of
the minimum statutory withholding to the extent it would not result in
additional accounting expense. Such election shall be irrevocable, made in
writing and signed by the Optionee, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


(c)    Notice Concerning Disqualifying Dispositions. If the Option is an
Incentive Stock Option, the Optionee shall notify the Committee of any
disposition of Shares issued pursuant to the exercise of the Option if the
disposition constitutes a “disqualifying disposition” within the meaning of
Sections 421 and 422 of the Code (or any successor provision of the Code then in
effect relating to disqualifying dispositions). Such notice shall be provided by
the Optionee to the Committee in writing within 10 days of any such
disqualifying disposition.


(d)    Rights as a Stockholder. Neither the Optionee nor the Optionee’s
transferee or representative shall have any rights as a stockholder with respect
to any Shares subject to this Option until the Option has been exercised and
Share certificates have been issued to the Optionee, transferee or
representative, as the case may be.


(e)    Ratification of Actions. By accepting this Agreement, the Optionee and
each person claiming under or through the Optionee shall be conclusively deemed
to have indicated the Optionee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Stock Option
Grant by the Company, the Board, or the Committee.


(f)    Notice. Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal

-4-

--------------------------------------------------------------------------------



Service, by registered or certified mail, with postage and fees prepaid. Notice
shall be addressed to the Company at its principal executive office and to the
Optionee at the address that he or she most recently provided in writing to the
Company.


(g)    Choice of Law. This Agreement and the Notice of Stock Option Grant shall
be governed by, and construed in accordance with, the laws of Indiana, without
regard to any conflicts of law or choice of law rule or principle that might
otherwise cause the Plan, this Agreement or the Notice of Stock Option Grant to
be governed by or construed in accordance with the substantive law of another
jurisdiction.


(h)    Arbitration. Subject to the Plan, any dispute or claim arising out of or
relating to the Plan, this Agreement or the Notice of Stock Option Grant shall
be settled by binding arbitration before a single arbitrator in Indianapolis,
Indiana and in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. The arbitrator shall decide any issues submitted in
accordance with the provisions and commercial purposes of the Plan, this
Agreement and the Notice of Stock Option Grant, provided that all substantive
questions of law shall be determined in accordance with the state and Federal
laws applicable in Indiana, without regard to internal principles relating to
conflict of laws.


(i)    Modification or Amendment. This Agreement may only be modified or amended
by written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to the Plan may be made without such written
agreement.


(j)    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.


(k)    References to Plan. All references to the Plan (or to a Section or
Article of the Plan) shall be deemed references to the Plan (or the Section or
Article) as may be amended from time to time.


(l)    Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.





-5-